                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

ANDREA GROVE, individually and on
behalf of similarly situated individuals; and
CHRYSTINA WINCHELL, individually                                        8:20CV193
and on behalf of similarly situated
individuals;
                                                                         ORDER
                       Plaintiffs,

        vs.

MELTECH, Inc.; H&S CLUB OMAHA,
INC., SHANE HARRINGTON, and BRAD
CONTRERAS,
                       Defendants.

       This matter is before the Court on the parties’ Stipulation to Stay Litigation and Tolling
Agreement (Filing No. 192). The parties have requested a settlement conference before the
undersigned magistrate judge and request a stay of these proceedings for a period of forty-five (45)
days while they engage in settlement discussions. Accordingly,


       IS IT ORDERED: The parties’ Stipulation to Stay Litigation and Tolling Agreement
(Filing No. 192) is granted. This case is stayed until June 29, 2021. On or before that date, the
parties shall submit a joint status report apprising the Court as to their positions on whether the
stay should be extended or whether case progression deadlines should be reinstated.


       Dated this 18th day of May, 2021.
                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
